COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-130-CV



IN THE INTEREST OF R.D.B., R.B., R.B., and R.B. 

.







----------



FROM THE 325
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On May 20, 2003 and May 30, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that this court may not have jurisdiction over this appeal because it appears the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.

Although appellant has responded to our jurisdiction letters, the responses do not state sufficient grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 



PER CURIAM



PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.

DELIVERED: June 26, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.